DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to the reply file on 08/25/2022, wherein claims 1 and 6-8 were amended. Claims 1-11 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 20090134112 A1) in view of Velmer (US 20120067892 A1).
With respect to claim 1, Reeves discloses A bottle (figure 1 below), comprising: a bottle finish (32 and above figure 1 below) having a tubular shape configured to receive a stopper (25 figure 1 below) comprising a closure shell (41 figure 1 below) defining a sidewall having a circumference and a tamper band (32 figure 1 below), the closure shell (32 figure 1 below) and the tamper band (32 figure 1 below) being separably connected (figure 15 below); a neck (16 figure 1 below)  located below the transport ring (figure 1 below), the neck (16 figure 1 below) comprising a formed bottom surface and a locking feature (60 figure 2C below) integrally formed therein (page 2 [0029] mentions attachment to the neck of the bottle); and a shoulder (figure 1 below) located below the neck, wherein the locking feature (60 figure 2C below) is configured to directly receive and retain at least a portion of the circumference of the sidewall of the closure shell (41 figure 1 below) (page 2 [0028-[0029]) between the bottom surface of the transport ring (below 32 figure 1) and the formed bottom surface of the neck (above shoulder figure 1) when the closure shell (41 figure 1 below) is separated from the tamper band (32 figure 1 below).  (page 2 [0029])
Examiner Note: Prior art referenced for Reeves is a configuration with a “depression” in figure 2C that takes place of items 50, 51, and 52 of figure 1. This combination is described on page 2 [0031]. Placement of attachment means on neck is outlined on page 2 [0029]. Additionally, for future reference page 2 [0028] reads “the attachment will be on the outside surface of the baby bottle cap such as on the side or on the top as desired.” Refer to page 2 [0028]- [0029] which disclose that the attachment means can be located on the side of the bottle cap and the mating means for attachment can be on the neck of the bottle, see response to arguments below.
With respect to claim 8, Reeves discloses a method for locking a stopper (25 figure 1 below) onto a bottle (figure 1 below) having a neck, comprising: providing the bottle (figure 1 below)  having a stopper (25 figure 1 below) inserted onto a neck (16 figure 1 below) of a bottle ([0029] page 2), the stopper (25 figure 1 below) comprising a tamper band (32 figure 1 below)  and a separably connected closure shell (41 figure 1 below) defining a sidewall having a circumference; and inserting at least a portion of the circumference of the sidewall of the closure shell (41 figure 1 below) page 2 [0028-[0029]) directly into a locking feature (60 figure 2C below) positioned between a formed bottom surface of a transport ring (below 32 figure 1 below) and a bottom surface of the neck (16 figure 1 below). ([0029] and [0031] page 2)

    PNG
    media_image1.png
    615
    480
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    702
    media_image2.png
    Greyscale

	For claims 1 and 8, Reeves failed to disclose of a tamper evident cap and bottle finish a tamper evident ring positioned peripherally on the bottle finish; a transport ring having a bottom surface, the transport ring positioned peripherally on the bottle finish and wherein the tamper band is secured between a tamper evident ring and a transport ring; separating the closure shell from the tamper band located below the tamper evident ring, wherein the tamper band is configured to be positioned between the tamper evident ring and the transport ring (claim 1) and . However, in a similar field of endeavor, Velmer teaches claim 1s; tamper evident ring (38 figure 15 Velmer below) positioned peripherally on the bottle finish (14 figure 1 Velmer below); a transport ring (figure 1 Velmer below) having a bottom surface, the transport ring (figure Velmer 1 below) positioned peripherally on the bottle finish (14 figure 1 Velmer below)  and located below the tamper evident ring (38 figure 1 Velmer below), wherein the tamper band (22 figure 1 Velmer below) is configured to be positioned between the tamper evident ring (38 figure 1 Velmer below)  and the transport ring (figure 1 Velmer below); a neck (12 figure 1 Velmer below)  located below the transport ring (figure 1 Velmer below). As well as claim 8s; wherein the tamper band (22 figure 1 Velmer below) is secured between a tamper evident ring (38 figure 1 Velmer below) and a transport ring (figure 1 Velmer below); separating the closure shell (18 figure 1 Velmer below) from the tamper band (22 figure 2C below). The purpose of this tamper evident cap is to indicate “to a consumer or user that the container has been opened” (page 1 [0004]). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Reeves to be tamper evident as taught by Velmer in order to allow the user to know that the container has been previously opened.

    PNG
    media_image3.png
    403
    460
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    695
    451
    media_image4.png
    Greyscale

	
With respect to claim 6, Reeves discloses the bottle according to claim 1 (above in view of Velmer), the stopper (25 figure 1 above) further comprising a strip (30 figure 1 above) configured to connect the closure shell (41 figure 1 above) and the tamper band (32 figure 1 above) when the closure shell (41 figure 1 above) is separated from the tamper band (32 figure 1 above). 
With respect to claim 7, Reeves discloses the bottle according to claim 1 (above in view of Velmer), wherein the locking feature (60 figure 2C above) is dimensioned relative to the sidewall of the closure shell (41 figure 1 above) height, such that at least a portion of the closure shell (41 figure 1 above) is received and retained by the locking feature (60 figure 2C above).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 20090134112 A1) in view of Velmer (US 20120067892 A1) and Pinardi (US 20170305060 A1).
With respect to claims 2 and 9, the references as applied to claims 1 and 8 above disclose all the limitations of the claims except for wherein the locking feature is integrally formed into the neck during a preform molding process. Reeves in view of Velmer failed to disclose the method of manufacture of the bottle. Pinardi taught of injection molding machines that are used to manufacture bottles. Therefore, it would have been obvious to one of ordinary skill in the art of bottle making before the effective filing date of the claimed invention to form the bottle via injection molding as taught by Pinardi for the bottle of Reeves since the claimed invention is only a combination of these old and well-known elements which would have performed the same function in combination as each did separately. In the present case the combination of Reeves and Velmer teaches the bottle and adding injection molding as a manufacturing method as taught by Pinardi would maintain the same functionality of the combination of Reeves and Velmer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 20090134112 A1) in view of Velmer (US 20120067892 A1) and Hanson (US 20090152231 A1).
With respect to claims 3 and 10, the references as applied to claim 1 and 8, above, disclose all the limitations of the claims except for wherein the locking feature forms a continuous locking feature around the perimeter of the neck. Reeves in view of Velmer failed to disclose the method of manufacture of the bottle. In a similar field of endeavor, Hanson taught of a bottle with a “cap holder” on the body for which “the protrusion can be added on to a container or be molded into the surface of the container during the manufacture of the beverage container (for example during blow molding of a container…)” (page 2 [0035]). Therefore, it would have been obvious to one of ordinary skill in the art of bottle making before the effective filing date of the claimed invention to form the bottle with the “cap holder” via blow molding as taught by Hanson for the bottle of Reeves since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Reeves and Velmer teaches the bottle and adding blow molding as a manufacturing method as taught by Hanson would maintain the same functionality of the combination of Reeves and Velmer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 20090134112 A1) in view of Velmer (US 20120067892 A1) and Lockerman (US20080296249A1).
[AltContent: image][AltContent: image]With respect to claims 4, 5, and 11 the references as applied to claims 1 and 8, above, disclose all the limitations of the claims except Reeves in view of Velmer failed to disclose whether the locking feature was continuous or numerous. In a similar field of endeavor, Lockerman teaches of a cap opener (136 figure 12 below), which similar to the locking feature will receive and retain (for a short period of time) a cap (142 figure 12 below) and is a depression, as is Reeves’ locking feature. However, unlike Reeves, Lockermans depression is disclosed to be a continuous feature on the outer perimeter that offers a plurality of locations to receive a cap. Therefore, it would have been obvious to one of ordinary skill in the art of bottle making before the effective filing date of the claimed invention to include a continuous depression around the perimeter of the neck as taught by Lockerman in the bottle of Reeves since the claimed invention is only a combination of these old and well-known elements which would have performed the same function in combination as each did separately. In the present case the combination of Reeves and Velmer teaches a depression (locking feature) and adding a continuous depression as taught by Lockerman would maintain the same functionality of the combination of Reeves and Velmer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

    PNG
    media_image5.png
    595
    459
    media_image5.png
    Greyscale




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210387778-A1, US-20210323739-A1, US-20190039787-A1, US-20170305060-A1, US-9415906-B2, US-20120199548-A1, US-20120067892-A1, US-20120037630-A1, US-20100326948-A1, US-20110297682-A1, US-20090152231-A1, US-20090134112-A1, US-20080296249-A1, and US-4709824-A.


Response to Arguments
Applicant’s arguments, see page 6, filed 08/25/2022, with respect to specification and claim 6 have been fully considered and are persuasive.  The objections of 04/25/2022 has been withdrawn. 
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. Applicant argues that Reeves and Velmer fail to disclose a feature that would directly receive and retain the cap. However, applicant failed to specify the meaning of directly, this could be meaning absence of space, etc. Applicant argues that frictional grabbers do not meet the standards for “directly” retaining. However, one could say the application relies upon a frictional grab in order to retain the part. Additionally, Reeves frictional grabbers were never stated to be a separate part, so therefore this would not overcome the prior art.
Applicant argues that the prior art does not disclose of retention of the circumference of a sidewall. However, Reeves states on page 2 [0028]-[0029] "The attachment will be on the outside surface of the . The first two sentences disclose means for attachment that can be located on the side of the closure shell (cap), and can the structure itself as figure 2C of Reeves shows.
Finally, applicant argues that there is no “formed bottom surface” in the prior art. However, this addition does not further limit the claimed matter. Figure 2C of Reeves shows a depression that would be formed in the bottle making surface. This feature would be formed in the neck if desired, as outlined above, Reeves already specified that the attachment means can be located anywhere on the side including the neck. Regardless the term formed, as written, does not further limit the subject matter. The bottom surface a bottles neck is “formed” on any complete bottle. It is recommended that the applicant adds some sort of structure to the term to cause any further limitations.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735